            Case 1:19-cr-10109-PBS Document 19 Filed 04/03/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )                              Criminal No. 19-10109-PBS
MUHAMAD SIYAB KHAN,                       )
                                          )
                                          )
                     Defendant            )
                                          )
__________________________________________)



                                    INITIAL SCHEDULING ORDER

                                                   April 3, 2019

Hennessy, M.J.

       In this case, Defendant is charged in an indictment with one count of Conspiracy to Defraud
the United States, in violation of 18 U.S.C. § 371, and two counts of Aiding and Assisting in the
Preparation of a False and Fraudulent Tax Return, in violation of 26 U.S.C. § 7206(2). Defendant
was arraigned on April 3, 2019 and has elected to proceed under the automatic discovery rules.
Accordingly, the parties shall comply with their discovery obligations set forth in Local Rule 116.1
of the Local Rules of the United States District Court for the District of Massachusetts (2018)
(“L.R.”), through L.R. 116.4. Furthermore, it is HEREBY ORDERED that:

    1. The date for the completion of Automatic Discovery under L.R. 116.1(c) and for the
       disclosure of exculpatory evidence under L.R. 116.2(b)(1) is Wednesday, May 1, 2019.
       The parties are reminded of their obligation under L.R. 116.1(c) to notify the court as soon
       as practicable of any issues that require an alternative discovery schedule.


    2. The Initial Status Conference will be held on Thursday, May 16, 2019 at 2:00 p.m., in
       Courtroom No. 1 on the Fifth Floor of the Donohue Federal Building, 595 Main Street,
       Worcester, Massachusetts.1 The Joint Memorandum addressing those items set forth in
       L.R. 116.5(a) shall be filed on or before the close of business on Friday, May 10, 2019.
       The parties shall inform my Courtroom Clerk, Lisa Belpedio (508.929.9905 or

1
   Defendants are not required to be present at the Initial Status Conference. Inasmuch as this court concludes that
the Initial Status Conference is not a critical proceeding within the meaning of Rule 43 of the Federal Rules of
Criminal Procedure, a defendant in custody will not be transported to court for the Initial Status Conference, absent
a request from counsel.

                                                          1
  Case 1:19-cr-10109-PBS Document 19 Filed 04/03/19 Page 2 of 2



Lisa_Belpedio@mad.uscourts.gov), on or before Friday, May 10, 2019 whether they
intend to appear for the initial status conference in person or by telephone. If they choose
to appear by telephone, they shall provide their telephone contact information, which must
be a landline telephone.



                                             / s / David H. Hennessy
                                             David H. Hennessy
                                             United States Magistrate Judge




                                         2
